Mr. Justice Clayton
delivered the opinion of the court.
This case, as decided in the chancery court, is reported in Freeman, 419. The view taken by the chancellor is regarded as correct.
The decision rests upon the principle, that where a judgment debtor has various pieces of property, .affected by the judgment lien, if he alienate one piece, that is not to be charged, until the others, not alienated, have been subjected, provided they still remain within reach of the execution. If all be alienated, then each is liable to the satisfaction of the judgment, in the inverse order of alienation; the last alienated being first liable. But if all be necessary to satisfy the judgment, then all must be. so applied. It is a question only as to the order of application.
The interposition of equity of course presupposes that the alienation was made in good faith, and for valuable consideration. The bill, in a case of this kind, must show that there is other property liable, before that for which the exemption is claimed.
These principles are well settled in equity jurisprudence, and are recognized in the cases referred to by the chancellor.
The decree is affirmed.